Exhibit 10.8

EXECUTION COPY

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated
as of May 20, 2015, by and among MICHAEL KORS (USA), INC., a Delaware
corporation having its principal executive office in New York County, New York
(the “Company”), MICHAEL KORS HOLDINGS LIMITED, a British Virgin Islands
corporation having its principal executive office in London, United Kingdom
(“MKHL”) and JOHN D. IDOL (“Executive”).

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, in accordance with the terms and provisions herein
contained.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

1. Employment.

(a) The Company hereby employs Executive, and Executive hereby accepts such
employment, on the terms and subject to the conditions contained herein.

(b) Executive shall serve as the Chairman and Chief Executive Officer of the
Company and MKHL faithfully and to the best of his ability. Substantially all of
Executive’s business time will be dedicated to serving as Chairman and Chief
Executive Officer of the Company and MKHL. Executive shall have general
authority over the business of the Company and shall manage the day-to-day
operations of the Company; provided, however, that Executive understands and
agrees that (i) the Board of Directors of MKHL (the “Board”) will be responsible
for setting overall strategic goals of MKHL and its subsidiaries (including,
without limitation, the Company) and advising Executive with respect thereto,
and (ii) the Board’s and/or certain of its members’ active strategic involvement
in matters relating to design direction, marketing concepts, production
logistics and financial objectives shall not be deemed to constitute managing
day-to-day operations. Executive will report only to the Board, and, subject to
any existing contractual obligations of MKHL and its subsidiaries, all other
executives of the Company shall report to Executive, unless Executive determines
otherwise. Executive acknowledges and agrees that, except as otherwise provided
in accordance with Section 1(c), the Company and/or MKHL, as applicable, will be
his sole employers in respect of the services contemplated by this Agreement,
and the Company and/or MKHL, as applicable, will provide all payments and
benefits to Executive under this Agreement.

(c) At the request of MKHL, Executive further agrees, without additional
compensation, to act as an officer and/or director of subsidiaries of MKHL,
other than the Company. At the direction of MKHL, any rights and obligations of
the Company hereunder may be assigned, in whole or in part, to such
subsidiaries; provided that the Company’s or MKHL’s, as applicable, obligations
with respect to compensation and benefits, including, without limitation, Base
Salary (as defined below), shall remain the Company’s or MKHL’s obligations,
unless Executive consents in writing to such assignment, which such consent
shall not be unreasonably withheld.

(d) During Executive’s employment hereunder, MKHL and the Company shall each use
its best efforts to cause Executive to be elected or appointed, as the case may
be, to the position of Chairman of the Board of each of MKHL and the Company
(the “Company Board”). Executive agrees that upon termination of his employment
hereunder for any reason, he shall resign immediately from both the Board and
the Company Board, as well as from any officerships and/or other directorships
with MKHL or any of its subsidiaries.

(e) Executive shall devote substantially his full business time and attention
and his best efforts to the performance of his duties hereunder; provided,
however, that Executive may engage in charitable, educational, civic and
religious activities and may participate as an investor, officer or director or
otherwise manage passive personal investments owned by or for the benefit of
Executive or members of his immediate family, but only to the extent such
activities and service are permitted under Section 9(c) of this Agreement and do
not interfere with the performance of Executive’s duties and responsibilities
hereunder.

2. Term. The term of the employment of Executive with the Company commenced on
December 2, 2003 and shall continue under this Agreement through March 31, 2018
(the “Initial Term”), subject to the terms and provisions of this Agreement.
After the expiration of the Initial Term, this Agreement shall be automatically
renewed for additional one-year terms (each, a “Renewal Term”) unless either the
Company or Executive gives written notice to the other of the termination of
this Agreement at



--------------------------------------------------------------------------------

least ninety (90) days in advance of the next successive one-year term. Any
election by the Company or Executive not to renew such employment at the end of
the Initial Term or any Renewal Term shall be at the sole, absolute discretion
of the Company or Executive, respectively. The period Executive is employed
hereunder during the Initial Term and any such Renewal Terms is referred to
herein as the “Term”.

3. Salary. During the Term, Executive’s base salary (“Base Salary”) shall be at
the rate of US$1,000,000 per year, which, except as otherwise set forth in the
last sentence of this Section 3, shall be payable by the Company to Executive in
accordance with the Company’s customary payroll practices in effect from time to
time. The Base Salary shall be subject to possible increases at the sole
discretion of the Board; provided, however, that in no event shall Executive’s
Base Salary during the Term be less than at the rate of US$1,000,000 per year. A
portion of Executive’s Base Salary equal to the annual retainer paid to MKHL’s
independent directors (currently US$70,000) shall be payable to Executive by
MKHL on a quarterly basis at the same time such retainer payments are paid to
the independent directors of MKHL.

4. Bonus.

(a) Bonus. During the Term, commencing with MKHL’s fiscal year that began
March 29, 2015 (the “2016 Fiscal Year”), Executive shall be eligible to receive
the bonuses described in this Section 4, subject to approval of the bonus plan
pursuant to which the bonuses will be paid by the shareholders of MKHL in a
manner that complies with the shareholder approval requirements of
Section 162(m) of the U.S. Internal Revenue Code of 1986, as amended (“Section
162(m)”). Executive must be employed by MKHL or the Company as of the last day
of the applicable performance period described below in order to be eligible to
receive the bonus payable in respect of such period. Each bonus shall be
administered by the Compensation Committee of the Board (the “Compensation
Committee”).

(b) Part-Year Bonus. During the Term, commencing with the 2016 Fiscal Year,
Executive shall be eligible to receive a bonus (the “Part-Year Bonus”) with
respect to the performance period beginning on the first day of each fiscal year
and ending on the last day of the second fiscal quarter of such year (the
“Part-Year Performance Period”). The amount of the Part-Year Bonus shall be 1%
of the consolidated income from operations of MKHL for the Part-Year Performance
Period, increased by depreciation plus amortization plus impairment of
long-lived assets, in each case calculated in accordance with U.S. generally
accepted accounting principles and disclosed in MKHL’s Consolidated Statements
of Operations and Comprehensive Income (“MKHL EBITDA”), up to a maximum of
US$1,500,000. The Compensation Committee must certify the MKHL EBITDA for the
Part-Year Performance Period and the amount of the Part-Year Bonus. Once
certified, the Part-Year Bonus will be paid to Executive reasonably promptly and
in no event later than December 30 next following the last day of the applicable
Part-Year Performance Period.

(c) Annual Bonus. During the Term, commencing with the 2016 Fiscal Year,
Executive shall be eligible to receive an annual bonus (the “Annual Bonus”) with
respect to each full fiscal year of MKHL (the “Annual Performance Period”). The
amount of the Annual Bonus shall be (i) 1% of MKHL EBITDA during the Annual
Performance Period, up to a maximum of US$6,500,000, reduced by (ii) the amount
of the Part-Year Bonus in respect of the same fiscal year. The Compensation
Committee must certify the MKHL EBITDA for the Annual Performance Period and the
amount of the Annual Bonus. Once certified, the Annual Bonus will be paid to
Executive reasonably promptly and in no event later than June 30 next following
the last day of the Annual Performance Period.

(d) Clawback. Notwithstanding the foregoing, if the Compensation Committee of
the Board determines that Executive was overpaid, in whole or in part, as a
result of a restatement of the reported financial or operating results of MKHL
due to material non-compliance with financial reporting requirements (unless due
to a change in accounting policy or applicable law), the Company shall be
entitled to recover or cancel the difference between (i) any bonus payment that
was based on having met or exceeded performance targets and (ii) the bonus
payment that would have been paid to or earned by Executive had the actual
payment or accrual been calculated based on the accurate data or restated
results, as applicable (the “Overpayment”). If the Compensation Committee of the
Board determines that there has been an Overpayment, the Company shall be
entitled to demand that Executive reimburse the Company for the Overpayment. To
the extent Executive does not make reimbursement of the Overpayment, the Company
shall have the right to enforce the repayment through the reduction of future
salary or the reduction or cancellation of outstanding and future incentive
compensation and/or to pursue all other available legal remedies in law or in
equity. The Compensation Committee of the Board may make determinations of
Overpayment at any time through the end of the third (3rd) fiscal year following
the year for which the inaccurate performance criteria were measured; provided,
that if steps have been taken within such period to restate MKHL’s financial or
operating results, the time period shall be extended until such restatement is
completed.

5. Equity-Based Compensation.

(a) Equity-Based Awards. Executive shall be eligible, in the discretion of the
Compensation Committee of the Board, for share option awards, restricted share
unit awards and other equity-based awards under the equity incentive plan
generally applicable

 

2



--------------------------------------------------------------------------------

to eligible employees of the Company (currently the Michael Kors Holdings
Limited Omnibus Incentive Plan) (the “Equity Incentive Plan”), in accordance
with, and subject to, the terms and conditions of the Equity Incentive Plan as
the same may be amended or modified by MKHL or its subsidiaries from time to
time in their sole discretion (subject to shareholder approval if required) and
the applicable equity award agreement.

(b) Effect of Termination. Except in the case of the termination of Executive
for Cause, in which case any share-based awards granted to Executive under the
Equity Plan shall be forfeited and any share options granted to Executive under
the Equity Plan shall immediately terminate (whether or not vested and/or
exercisable), any such equity awards that have become vested and/or exercisable
prior to the date of Executive’s termination of employment hereunder (the
“Termination Date”) shall remain vested and/or exercisable after the Termination
Date in accordance with the terms and conditions of the Equity Incentive Plan
and/or any applicable equity award agreement.

6. Employee Benefits.

(a) Generally. During the Term, Executive shall be entitled to participate in
any and all Company employee benefit plans and programs (but, except as
otherwise provided in this Agreement or as determined by the Compensation
Committee of the Board, excluding bonus plans), which generally are made
available to senior officers of the Company, in accordance with, and subject to,
the terms and conditions of such plans and programs (including, without
limitation, any eligibility limitations) as they may be modified by the Company
from time to time in its sole discretion.

(b) Life Insurance. During the Term, the Company shall pay the premiums, up to a
maximum of $50,000 per annum, for the $5,000,000 whole life insurance policy
presently maintained by Executive.

(c) Vacation. During the Term, Executive shall be entitled to six (6) weeks of
paid vacation in each fiscal year of the Company. Executive shall forfeit any
vacation time that remains unused at the end of any fiscal year.

(d) Transportation. During the Term, the Company shall provide Executive with an
automobile and driver for transportation to and from the Company’s offices and
for other business purposes. Such automobile shall be a Mercedes-Benz S-Class or
an automobile at least substantially equivalent in price thereto.

(e) Expense Reimbursement. During the Term, the Company shall reimburse
Executive for all reasonable and necessary expenses (including first class air
travel and the use of the corporate jet) incurred by Executive incident to the
performance of his duties hereunder, in accordance with the Company’s policies
and procedures.

7. Termination of Employment.

(a) Death and Total Disability. Executive’s employment under this Agreement
shall terminate immediately upon his death or Total Disability (as defined
below). For purposes of this Agreement, the term “Total Disability” shall mean
any mental or physical condition that: (i) prevents Executive from reasonably
discharging his services and employment duties hereunder; (ii) is attested to in
writing by a physician who is licensed to practice in the State of New York and
is mutually acceptable to Executive and the Company (or, if the Executive and
the Company are unable to mutually agree on a physician, the Company Board may
select a physician who is a chairman of a department of medicine at a
university-affiliated hospital in the City of New York); and (iii) continues,
for any one or related condition, during any period of six (6) consecutive
months or for a period aggregating six (6) months in any twelve-month period.
Total Disability shall be deemed to have occurred on the last day of such
applicable six-month period.

(b) Cause. The Company shall at all times, upon written notice to Executive
given at least ten (10) days prior to the Termination Date, have the right to
terminate this Agreement and the employment of Executive hereunder for Cause (as
defined below); provided, however, that prior to such termination taking effect,
Executive shall have been given an opportunity to meet with the Board, and a
majority of the Board shall have thereafter voted to terminate Executive’s
employment.

For purposes of this Agreement, the term “Cause” means the occurrence of any one
of the following events: (i) Executive’s gross negligence, willful misconduct or
dishonesty in performing his duties hereunder; (ii) Executive’s conviction of a
felony (other than a felony involving a traffic violation); (iii) Executive’s
commission of a felony involving a fraud or other business crime against MKHL or
any of its subsidiaries; or (iv) Executive’s breach of any of the covenants set
forth in Section 9 hereof; provided that, if such breach is curable, Executive
shall have an opportunity to correct such breach within thirty (30) days after
written notice by the Company to Executive thereof.

 

3



--------------------------------------------------------------------------------

(c) Change of Control. Unless otherwise agreed by the Company and Executive,
this Agreement shall automatically terminate upon a Change of Control. For
purposes of this Agreement, a “Change of Control” shall be deemed to have
occurred when any person, entity or group of affiliated persons or entities
purchase or otherwise acquire (i) more than 50% of the combined voting power of
the outstanding stock of MKHL or (ii) all or substantially all of MKHL’s assets.

(d) Executive Termination Without Good Reason. Executive agrees that he shall
not terminate his employment for any reason other than Good Reason without
giving the Company at least six (6) months’ prior written notice of the
effective date of such termination. Executive acknowledges that the Company
retains the right to waive the notice requirement, in whole or in part, and
accelerate the effective date of Executive’s termination. If the Company elects
to waive the notice requirement, in whole or in part, the Company shall have no
further obligations to Executive under this Agreement other than to make the
payments specified in Section 8(a). After Executive provides a notice of
termination, the Company may, but shall not be obligated to, provide Executive
with work to do and the Company may, in its discretion, in respect of all or
part of an unexpired notice period, (i) require Executive to comply with such
conditions as it may specify in relation to attending at, or remaining away
from, the Company’s places of business, or (ii) withdraw any powers vested in,
or duties assigned to, Executive. For purposes of a notice of termination given
pursuant to this Section 7(d), the Termination Date shall be the last day of the
six (6) month notice period, unless the Company elects to waive the notice
requirement as set forth herein.

For purposes of this Agreement, “Good Reason” means and shall be deemed to exist
if: (i) Executive is assigned duties or responsibilities that are inconsistent
in any material respect with the scope of the duties or responsibilities of his
title or position, as set forth in this Agreement; (ii) the Company or MKHL
fails to perform substantially any material term of this Agreement, and, if such
failure is curable, fails to correct such failure within thirty (30) days after
written notice by Executive to the Company or MKHL, as applicable;
(iii) Executive’s office is relocated more than fifty (50) miles from its
location immediately prior to such relocation; (iv) the Company or MKHL fails to
have this Agreement assumed by a successor; (v) Executive’s duties or
responsibilities are significantly reduced, except with respect to any corporate
action initiated or recommended by Executive and approved by the Board;
(vi) Executive is involuntarily removed from the Board and the Company Board
(other than in connection with a termination of employment for Cause, voluntary
termination without Good Reason, death or Total Disability); or (vii) subject to
the proviso set forth in the third sentence of Section 1(b) above, the Board is
managing the day-to-day operations of the Company and, after receipt of written
notice from Executive to such effect (and sufficient time to cease such
involvement), the Board continues to do so.

(e) Executive Termination for Good Reason. Executive may terminate his
employment hereunder for Good Reason (and this Agreement shall accordingly
terminate) by providing written notice of his intention to terminate, and
specifying the circumstances relating thereto, to the Board within thirty
(30) days following the occurrence of any of the events specified above as
constituting Good Reason and at least ten (10) days prior to the Termination
Date.

8. Consequences of Termination or Breach.

(a) Termination Due to Death or Total Disability, for Cause, Upon Change of
Control or Without Good Reason. If Executive’s employment under this Agreement
is terminated under Sections 7(a), 7(c) or 7(d) hereunder, or Executive
terminates his employment for any reason other than Good Reason, Executive shall
not thereafter be entitled to receive any compensation and benefits under this
Agreement other than for (i) Base Salary earned but not yet paid prior to the
Termination Date, (ii) vested equity in accordance with Section 5(b),
(iii) payment for any untaken accrued vacation during the calendar year,
(iv) reimbursement of any expenses pursuant to Section 6(e) incurred prior to
the Termination Date, (v) any Part-Year Bonus with respect to a Part-Year
Performance Period that was completed prior to Executive’s termination from
employment but which has not yet been paid, and (vi) any Annual Bonus with
respect to any Annual Performance Period that was completed prior to Executive’s
termination from employment but which has not yet been paid, and in the case of
each of clauses (v) and (vi), such bonuses shall be paid at such times as they
would have otherwise been paid to Executive hereunder had employment not been
terminated and such bonus amounts shall be subject to certification by the
Compensation Committee as described in Section 4 of this Agreement
(collectively, the “Accrued Obligations”), plus, in the case of termination due
to death or Total Disability only, the Pro Rata Bonus Payment (as defined
below). If Executive’s employment under this Agreement is terminated by the
Company for Cause, Executive shall not thereafter be entitled to receive any
compensation and benefits under this Agreement other than for the Accrued
Obligations set forth in clauses (i), (iii) and (iv) above.

(b) Termination Without Cause or With Good Reason. If Executive’s employment
under this Agreement is terminated by the Company without Cause (which right the
Company shall have at any time during the Term) and other than for the reasons
provided for in Sections 7(a) or 7(c) above, or Executive terminates his
employment for Good Reason, the sole obligations of the Company to Executive
shall be: (i) to make the payments described in Section 8(a) for Accrued
Obligations, (ii) to make the Pro Rata Bonus Payment and (iii) to pay to
Executive in a single lump sum payment, within thirty (30) days from the
Termination Date, a separation allowance equal to two times (A) Executive’s then
current Base Salary and (B) the bonus payment(s) paid or payable to Executive
pursuant to Section 4 with respect to MKHL’s last full fiscal year ended prior
to the Termination Date. For purposes of this

 

4



--------------------------------------------------------------------------------

Agreement, “Pro Rata Bonus Payment” shall mean, (x) with respect to a
termination that occurs during the course of any Part-Year Performance Period,
an amount representing the amount that the Part-Year Bonus would have been,
based on actual performance over the course of the Part-Year Performance Period,
assuming Executive’s employment had not been terminated hereunder, multiplied by
a fraction the numerator of which is the number of days Executive was employed
hereunder during the Part-Year Performance Period and the denominator of which
is the full number of days in the Part-Year Performance Period and (y) with
respect to a termination that occurs during the course of any Annual Performance
Period, an amount representing the amount that the Annual Bonus would have been,
based on actual performance over the course of the Annual Performance Period,
assuming Executive’s employment had not been terminated hereunder, multiplied by
a fraction the numerator of which is the number of days Executive was employed
hereunder during the Annual Performance Period and the denominator of which is
the full number of days in the Annual Performance Period. Executive acknowledges
and agrees that in the event the Company terminates Executive’s employment
without Cause and other than for the reasons provided for in Sections 7(a) or
7(c) or Executive terminates his employment for Good Reason, Executive’s sole
remedy shall be to receive the payments specified in this Section 8(b).

(c) No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any damages that Executive may incur or other payments to be made to
Executive hereunder as a result of any termination or expiration of this
Agreement, nor shall any payments to Executive be reduced by any other payments
Executive may receive, except as set forth herein.

9. Restrictive Covenants and Confidentiality.

(a) No-Hire. During the two (2) year period following the Termination Date,
Executive shall not employ or retain (or participate in or arrange for the
employment or retention of) any person who was employed or retained by the
Company or any of its parents, subsidiaries or affiliates within the one
(1) year period immediately preceding such employment or retention.

(b) Confidentiality. Recognizing that the knowledge, information and
relationship with customers, suppliers and agents, and the knowledge of the
Company’s and its parents’, subsidiaries’ and affiliates’ business methods,
systems, plans and policies, which Executive shall hereafter establish, receive
or obtain as an employee of the Company or any such parent, subsidiary or
affiliate, are valuable and unique assets of the businesses of the Company and
its parents, subsidiaries and affiliates, Executive agrees that, during and
after the Term hereunder, he shall not (otherwise than pursuant to his duties
hereunder) disclose, without the prior written approval of the Board, any such
knowledge or information pertaining to the Company or any of its parents,
subsidiaries and affiliates, their business, personnel or policies, to any
person, firm, corporation or other entity, for any reason or purpose whatsoever.
The provisions of this Section 9(b) shall not apply to information which is or
shall become generally known to the public or the trade (except by reason of
Executive’s breach of his obligations hereunder), information which is or shall
become available in trade or other publications and information which Executive
is required to disclose by law or an order of a court of competent jurisdiction.
If Executive is required by law or a court order to disclose such information,
he shall notify the Company of such requirement and provide the Company an
opportunity (if the Company so elects) to contest such law or court order.
Executive agrees that all tangible materials containing confidential
information, whether created by Executive or others which shall come into
Executive’s custody or possession during Executive’s employment shall be and is
the exclusive property of the Company or its parents, subsidiaries and
affiliates. Upon termination of Executive’s employment for any reason
whatsoever, Executive shall immediately surrender to the Company all
confidential information and property of the Company or its parents,
subsidiaries or affiliates in Executive’s possession.

(c) Non-Compete. Executive agrees that during the Term, Executive will not
engage in, or carry on, directly or indirectly, either for himself or as an
officer or director of a corporation or as an employee, agent, associate, or
consultant of any person, partnership, business or corporation, any Competitive
Business (as defined below); provided, that Executive may own ten percent
(10%) or less in a Competitive Business as a passive investor so long as
Executive does not manage (whether as a director, officer or otherwise) or
exercise influence or control over such business. For purposes of this
Agreement, “Competitive Business” shall mean a business which directly competes
in any material respects with the Company or its parents, subsidiaries,
affiliates or product licensees.

10. Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach or violation by Executive of any of the covenants or agreements
contained in Section 9 of this Agreement may cause irreparable harm and damage
to the Company or its parents, subsidiaries or affiliates, the monetary amount
of which may be virtually impossible to ascertain. Therefore, Executive
recognizes and hereby agrees that the Company and its parents, subsidiaries and
affiliates shall be entitled to an injunction from any court of competent
jurisdiction enjoining and restraining any breach or violation of any or all of
the covenants and agreements contained in Section 9 of this Agreement by
Executive and/or his employees, associates, partners or agents, or entities
controlled by one or more of them, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other rights
or remedies the Company, and its parents, subsidiaries or affiliates may
possess.

 

5



--------------------------------------------------------------------------------

11. Indemnification. To the extent permitted by law and the Company’s or MKHL’s
by-laws or other governing documents, the Company and/or MKHL (as applicable)
will indemnify Executive with respect to any claims made against him as an
officer, director or employee of MKHL, the Company or any other subsidiary of
MKHL, except for acts taken in bad faith or in breach of his duty of loyalty to
the Company or MKHL. During the term and for as long thereafter as is
practicable, Executive shall be covered under a directors and officers liability
insurance policy with coverage limits in amounts no less than that which the
Company currently maintains as of the date of this Agreement.

12. Taxes. All payments to be made to and on behalf of Executive under this
Agreement will be subject to required withholding of federal, state and local
income and employment taxes, and to related record reporting requirements,
including, with respect to the retainer payment referred to in the last sentence
of Section 3, applicable U.K. statutory reductions.

13. Executive’s Representations; No Delegation. Executive hereby represents and
warrants that he is not precluded, by any agreement to which he is a party or to
which he is subject, from executing and delivering this Agreement, and that this
Agreement and his performance of the duties and responsibilities set forth
herein does not violate any such agreement. Executive shall indemnify and hold
harmless the Company and its parents, subsidiaries and affiliates and their
officers, directors, employees, agents and advisors for any liabilities, losses
and costs (including reasonable attorney’s fees) arising from any breach or
alleged breach of the foregoing representation and warranty. Executive shall not
delegate his employment obligations under this Agreement to any other person.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed in that state, without regard to its conflict of laws
provisions.

15. Entire Agreement; Amendment. This Agreement supersedes all prior agreements
between the parties with respect to its subject matter, is intended (with the
documents referred to herein) as a complete and exclusive statement of the terms
of the agreement between the parties with respect thereto and may be amended
only by a writing signed by all parties hereto.

16. Notices. Any notice or other communication made or given in connection with
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered by hand, by facsimile transmission, by a nationally recognized
overnight delivery service or mailed by registered mail, return receipt
requested, to a party at his or its address set forth below or at such other
address as a party may specify by notice to the others:

                                 If to the Company or MKHL:

                                         c/o Michael Kors (USA), Inc.

                                         11 West 42nd Street, 28th Floor

                                         New York, NY 10036

                                         Fax: 646-354-4824

                                         Attention: General Counsel

                                 If to Executive:

                                         At the home address on file with the
Company

                                         Fax: 516-365-6872

                                 with a copy to:

                                         Schlesinger Gannon & Lazetera LLP

                                         535 Madison Avenue

                                         New York, NY 10022

                                         Fax: 212-652-3789

                                         Attention: Sanford J. Schlesinger, Esq.

or to such other addresses as either party hereto may from time to time specify
to the other. Any notice given as aforesaid shall be deemed received upon actual
delivery.

17. Assignment. Except as otherwise provided in this Section 17 and
Section 1(c), this Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, representatives, successors and
assigns. This Agreement shall not be assignable by Executive and shall be
assignable by the Company and MKHL, in whole or in part, only (i) to MKHL or any
of its subsidiaries and (ii) subject to compliance with Section 1(c).

 

6



--------------------------------------------------------------------------------

18. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement, or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted.

19. Waiver. The failure of any party to insist upon strict adherence to any term
or condition of this Agreement on any occasion shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in writing.

20. Section Headings. The section headings contained in this Agreement are for
reference purpose only and shall not affect in any way the meaning or
interpretation of this Agreement.

21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered an original, but all of which together shall
constitute the same instrument.

22. Arbitration. Any dispute or claim between the parties hereto arising out of,
or in connection with, this Agreement and/or Executive’s employment shall become
a matter for arbitration; provided, however, that Executive acknowledges and
agrees that in the event of any alleged violation of Section 9 hereof, the
Company and any of its parents, subsidiaries and affiliates shall be entitled to
obtain from any court in the State of New York, temporary, preliminary or
permanent injunctive relief as well as damages, which rights shall be in
addition to any other rights or remedies to which it may be entitled. The
arbitration shall take place in New York City and shall be before a neutral
arbitrator in accordance with the Commercial Rules of the American Arbitration
Association; provided however, that to the extent such arbitration involves any
allegation(s) of a violation of any law, rule or regulation which prohibits
discrimination in employment, the arbitrator shall apply the National Rules for
the Resolution of Employment Disputes (as modified) of the American Arbitration
Association then existing in determining the damages, if any, to be awarded and
the allocation of costs and attorneys fees between or among the parties. The
decision or award of the arbitrator shall be final and binding upon the parties
hereto. The parties shall abide by all awards recorded in such arbitration
proceedings, and all such awards may be entered and executed upon in any court
having jurisdiction over the party against whom or which enforcement of such
award is sought.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

MICHAEL KORS (USA), INC.

By:

 

/s/ Joseph B. Parsons

Name:

Title:

 

Joseph B. Parsons

EVP, CFO, COO & Treasurer

MICHAEL KORS HOLDINGS LIMITED

By:

 

/s/ Joseph B. Parsons

Name:

 

Joseph B. Parsons

Title:

 

EVP, CFO, COO & Treasurer

           /s/ John D. Idol

JOHN D. IDOL

 

7